Matter of Ethan F. (Corrie L.) (2020 NY Slip Op 05615)





Matter of Ethan F. (Corrie L.)


2020 NY Slip Op 05615


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., TROUTMAN, WINSLOW, AND DEJOSEPH, JJ.


329 CAF 19-00280

[*1]IN THE MATTER OF ETHAN F. AND MICHAEL F. ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; CORRIE L., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


KATHRYN F. HARTNETT, UTICA, FOR RESPONDENT-APPELLANT. 
DENISE MORGAN, UTICA, FOR PETITIONER-RESPONDENT.
PETER J. DIGIORGIO, JR., UTICA, ATTORNEY FOR THE CHILD.
PAUL A. NORTON, CLINTON, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered December 20, 2018 in a proceeding pursuant to Family Court Act article 10. The order adjudged that no further disposition was necessary because the court had issued a permanent order of protection directing respondent to have no contact with the subject children. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Ethan F. (Corrie L.) ([appeal No. 1] — AD3d — [Oct. 9, 2020] [4th Dept 2020]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court